Citation Nr: 1400606	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a head injury, right side. 

2.  Entitlement to service connection for right eye condition, to include secondary to head injury, right side. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from July 1971 to July 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To ensure a fully developed record, a remand is required.  Presently, no service treatment records have been associated with the Veteran's claims file despite an exhaustive search at the National Personnel Records Center, which proved unsuccessful.  However, in a recent informal hearing presentation, the Veteran's representative indicated a hospital where relevant service treatment records may be obtained.  Accordingly, every attempt should be made to obtain those records as well as any known outstanding VA medical records to assist the Veteran in substantiating his service connection claims.  Additionally, due to the scant medical record, the Board finds medical examination warranted to assess the Veteran's claimed service connection disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent, non-duplicative medical records from the VA Medical Center located in Chicago, Illinois (from 2012 to present).

2. After securing the necessary release, the RO/AMC should obtain any medical records from the Ireland Army Community Hospital located in Fort Knox, Kentucky.  If no records are located, the record should reflect this fact. 

3. Once the record is updated with the above development, the RO/AMC must schedule the Veteran for a traumatic brain injury (TBI) examination.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran has TBI at this time?

Is it at least as likely as not (50 percent probability or greater) that (if the Veteran's has TBI) the Veteran's TBI is caused by or is otherwise directly related to an event or injury during military service from July 1971 to July 1973?

The examiner should address the effects of current head trauma including an April 1999 incident when a piece of metal fell 3 feet off a rack striking the Veteran on the right side of his head.  

A complete rationale must be provided for each conclusion reached including situations when the examiner cannot offer an opinion without resorting to speculation.

4. Schedule the Veteran for an eye examination.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran has a disability of one or both eyes. 

Is it at least as likely as not (50 percent probability or greater) that (if the Veteran's has an eye disability of one or both eyes) the Veteran's eye disability is caused by or is otherwise directly related to an event or injury during military service?   

The examiner should consider possible service connection links through a secondary basis due to any potential traumatic head injury. 

5. Schedule the Veteran for an audiological examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

The examiner is to provide an opinion as to the following questions: 

Is it as least as likely as not (50 percent probability or greater) that the Veteran has hearing loss of one or both ears?

Is it at least as likely as not (50 percent probability or greater) that (if the Veteran's has hearing loss of one or both ears) the Veteran's hearing loss is caused by or is otherwise directly related to an event or injury during military service?  

Is it as least as likely as not (50 percent probability or greater) that the Veteran has tinnitus of one or both ears?

Is it at least as likely as not (50 percent probability or greater) that (if the Veteran's has tinnitus of one or both ears) the Veteran's tinnitus is caused by or is otherwise directly related to an event or injury during military service?  

The examiner must accept as fact that the Veteran was exposed to loud noises from gun fire during service.  

A complete rationale must be provided for each conclusion reached including situations when the examiner cannot offer an opinion without resorting to speculation.

6. Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



